DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/11/2022 & 10/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Applicant provided copies of the cited NPL in parent application 16/459490. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 includes the limitation(s): “…wherein the mid-perforation separation distance is determined according to the following relationships 
S1 < R+(Z/2); and S1 < 2R, 
or according to the following equations: 
S1 < (H/2)+(Z/2); S1 < H; and R>(H/2), 
where S1 is the mid-perforation separation distance; 
R is a fracture half-length of a fully developed fracture formed in the target formation as a result of the first fracturing treatment; 
H is a height of the fully developed fracture in the target formation as a result of the first fracturing treatment; and Z is a length of the perforated interval of the primary formation.” 
It is unclear how the mid-perforation separation distance is determined based on the results of the fracturing operation. Claim 14 requires knowledge of S1 and S2 prior to the fracturing operation while also requiring S1 and S2 to be based on the results of the fracturing operation. 
The perforations must be present before the fracturing treatments, and claim 12 from which claim 14 depends, requires the first and second fracturing treatments occur simultaneously. Claim 14 requires the perforation spacing to be based on the results of the fracturing treatment, however, the perforations must be present prior to the fracturing operation for the fracturing treatment to occur. 
Claim 20 includes similar limitations and is similarly rejected. 
Claims 21-22 are rejected based on dependency from a rejected claim.
Claim 17 includes the limitation(s): “... wherein the neutralizing additive is selected from a group consisting of … soda ash, and sodium carbonate.” It is unclear what the limitation “soda ash” refers to, as soda ash is typically used as another name for sodium carbonate. 
Claim 22 includes the limitation(s): “… an acid fracturing treatment… a neutralizing additive… a sealing agent additive…” it is unclear if each recitation of additives refers to the same additives previously recited or different additives. For example it is unclear if every recitation of “a neutralizing additive” refers to the same neutralizing additive (e.g. calcium carbonate) or different neutralizing additive (e.g. first recitation refers to calcium carbonate, second recitation refers to sodium hydroxide). 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13, 16, 23 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 20080209997) in view of El Rabaa (US 5018578).

Regarding claim 12, Bailey teaches:
An apparatus (Bailey comprising 120, [0019, 0022, 0025, 0029, 0067-0071, 0086-0087]) for performing simultaneous and competing fracturing operations in adjacent formations to form in-situ dynamic barriers between the competing fracturing treatments, the apparatus comprising: one or more processors (Bailey comprising 120, [0019, 0022, 0025, 0029, 0067-0071, 0086-0087]); and a non-transitory computer-readable storage medium (Bailey comprising 120, [0019, 0022, 0025, 0029, 0067-0071, 0086-0087]) coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instruct the one or more processors to: evaluate environmental and operational parameters and to implement fracture control parameters to optimize fracture treatment (Bailey [0019, 0022, 0025, 0029, 0067-0071, 0086-0087]) but does not describe the specific evaluation steps, specific parameters, or expressly state: perforate an interval of a target formation; determine a mid-perforation separation distance extending from a center of the target formation perforated interval to a center of a perforation interval to be formed in a secondary formation, the secondary formation comprising a first wet zone; perforate an interval of the secondary formation, a center of the perforated interval formed in the secondary formation being separated from the center of the perforated interval of the target formation by the mid-perforation separation distance such that a fracture to be formed in the target formation overlaps a fracture to be formed in the secondary formation; apply, simultaneously, a first fracturing treatment to the perforated interval of the target formation, the first fracturing treatment comprising an acid fracturing treatment, and a second fracturing treatment to the perforated interval of the secondary formation, the second fracturing treatment comprising a neutralizing additive and a sealing agent additive; and grow a first fracture formed by the first fracturing treatment and a second fracture formed by the second fracturing treatment to cause the first fracture and the second fracture to interfere with each other thereby forming in-situ dynamic barriers, the neutralizing additive neutralizing acid of the acid fracturing treatment to prevent intrusion of the acid into the secondary formation and the sealing agent additive sealing formation rock at a location of the in-situ dynamic barrier to alter water conductivity in the sealed formation rock.
El Rabaa teaches performing simultaneous and competing fracturing operations in adjacent formations to form in-situ dynamic barriers between the competing fracturing treatments by perforating (El Rabaa 18) an interval of a target formation (El Rabaa near II); 
           determining a mid-perforation separation distance (El Rabaa 5:2-8, near 10/12) extending from a center (El Rabaa near 10) of the target formation perforated interval to a center (El Rabaa near 12) of a perforation interval to be formed in a secondary formation (El Rabaa I), the secondary formation comprising a first wet zone (El Rabaa 1:8-13, 1:61-2:5); 
perforating (El Rabaa 16) an interval of the secondary formation, a center of the perforated interval formed in the secondary formation being separated from the center of the perforated interval of the target formation by the mid-perforation separation distance such that a fracture (El Rabaa forming part of the series of X’s, 5:35) to be formed in the target formation overlaps a fracture (El Rabaa forming part of the series of X’s, 5:35) to be formed in the secondary formation; 
applying (El Rabaa 7:32-34), simultaneously, a first fracturing treatment (El Rabaa fluid B) to the perforated interval of the target formation, the first fracturing treatment comprising an acid fracturing treatment (El Rabaa 1:28-37, 9:19-60), and a second fracturing treatment (El Rabaa fluid A) to the perforated interval of the secondary formation, the second fracturing treatment comprising a neutralizing additive (El Rabaa 4:38-5:52) and a sealing agent additive (El Rabaa 4:38-5:52); and 
growing (El Rabaa 4:38-5:52) a first fracture formed by the first fracturing treatment and a second fracture formed by the second fracturing treatment to cause the first fracture and the second fracture to interfere (El Rabaa 4:38-5:52) with each other thereby forming in-situ dynamic barriers, the neutralizing additive neutralizing acid of the acid fracturing treatment to prevent intrusion (El Rabaa 4:38-5:52) of the acid into the secondary formation and the sealing agent additive sealing (El Rabaa 4:38-5:52) formation rock at a location of the in-situ dynamic barrier to alter water conductivity in the sealed formation rock. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Bailey to include programming the fracture controller to include instructions to perform the fracture method taught by El Rabba in order to allow the operator to automate a known fracture operation that allows for real time optimization adjustments. 

Regarding claim 13, the combination of Bailey and El Rabaa teaches:
The apparatus of claim 12, wherein the perforated interval of the target formation and perforated interval of the secondary formation are formed at respective locations (El Rabaa Fig. 1) along a vertical well (El Rabaa 4).

Regarding claim 16, the combination of Bailey and El Rabaa teaches:
The apparatus of claim 12, wherein the acid is selected (El Rabaa 1:28-37) from a group consisting of hydrochloric acid (HCl), emulsified HCl, retarded acid systems, acetic acid, formic acid, and chelating agents.

Regarding claim 23, Bailey teaches:
A computer-implemented method (Bailey [0019, 0022, 0025, 0029, 0067-0071, 0086-0087]) performed by one or more processors (Bailey comprising 120, [0019, 0022, 0025, 0029, 0067-0071, 0086-0087]) for performing fracturing operations but does not expressly state the method comprising the following operations: perforating an interval of a target formation; determining a mid-perforation separation distance extending from a center of the target formation perforated interval to a center of a perforation interval to be formed in a secondary formation, the secondary formation comprising a first wet zone; perforating an interval of the secondary formation, a center of the perforated interval formed in the secondary formation being separated from the center of the perforated interval of the target formation by the mid-perforation separation distance such that a fracture to be formed in the target formation overlaps a fracture to be formed in the secondary formation; applying, simultaneously, a first fracturing treatment to the perforated interval of the target formation, the first fracturing treatment comprising an acid fracturing treatment, and a second fracturing treatment to the perforated interval of the secondary formation, the second fracturing treatment comprising a neutralizing additive and a sealing agent additive; and growing a first fracture formed by the first fracturing treatment and a second fracture formed by the second fracturing treatment to cause the first fracture and the second fracture to interfere with each other thereby forming in-situ dynamic barriers, the neutralizing additive neutralizing acid of the acid fracturing treatment to prevent intrusion of the acid into the secondary formation and the sealing agent additive sealing formation rock at a location of the in-situ dynamic barrier to alter water conductivity in the sealed formation rock.
El Rabaa teaches a method of performing simultaneous and competing fracturing operations in adjacent formations to form in-situ dynamic barriers between the competing fracturing treatments, the method comprising: 
perforating (El Rabaa 18) an interval of a target formation (El Rabaa near II); 
           determining a mid-perforation separation distance (El Rabaa 5:2-8, near 10/12) extending from a center (El Rabaa near 10) of the target formation perforated interval to a center (El Rabaa near 12) of a perforation interval to be formed in a secondary formation (El Rabaa I), the secondary formation comprising a first wet zone (El Rabaa 1:8-13, 1:61-2:5); 
perforating (El Rabaa 16) an interval of the secondary formation, a center of the perforated interval formed in the secondary formation being separated from the center of the perforated interval of the target formation by the mid-perforation separation distance such that a fracture (El Rabaa forming part of the series of X’s, 5:35) to be formed in the target formation overlaps a fracture (El Rabaa forming part of the series of X’s, 5:35) to be formed in the secondary formation; 
applying (El Rabaa 7:32-34), simultaneously, a first fracturing treatment (El Rabaa fluid B) to the perforated interval of the target formation, the first fracturing treatment comprising an acid fracturing treatment (El Rabaa 1:28-37, 9:19-60), and a second fracturing treatment (El Rabaa fluid A) to the perforated interval of the secondary formation, the second fracturing treatment comprising a neutralizing additive (El Rabaa 4:38-5:52) and a sealing agent additive (El Rabaa 4:38-5:52); and 
growing (El Rabaa 4:38-5:52) a first fracture formed by the first fracturing treatment and a second fracture formed by the second fracturing treatment to cause the first fracture and the second fracture to interfere (El Rabaa 4:38-5:52) with each other thereby forming in-situ dynamic barriers, the neutralizing additive neutralizing acid of the acid fracturing treatment to prevent intrusion (El Rabaa 4:38-5:52) of the acid into the secondary formation and the sealing agent additive sealing (El Rabaa 4:38-5:52) formation rock at a location of the in-situ dynamic barrier to alter water conductivity in the sealed formation rock. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Bailey to include programming the fracture controller to include instructions to perform the fracture method taught by El Rabba in order to allow the operator to automate a known fracture operation that allows for real time optimization adjustments. 

Claim 15 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bailey and El Rabaa in view of Switzer (US 20170284180).

Regarding claim 15, the combination of Bailey and El Rabaa teaches:
The apparatus of claim 12, but does not discuss the specific formation composition or expressly state:
wherein the target formation is a carbonate formation. 
Switzer teaches conventional hydraulic fracturing includes an acid stage when fracturing carbonate formations (Switzer [0051]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include performing the fracture operation in a carbonate formation in order to increase hydrocarbon production from carbonate formations. 

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lacy (US 4397353) simultaneously pumping two different treatment fluids along two different isolated flow paths so that one treatment fluid is forced into the uppermost perforations of the borehole and into the hydrocarbon producing formation while the other treatment fluid is forced into the lowermost perforations and into a lower part of the formation.
Coleman (US 5425421) teaches performing fracture operations comprising simultaneously pumping sealing and non-sealing frac fluid to control the connectivity between downhole zones of interest. 
Poe (US 20140083687) teaches a method of determining fracture half length in single and multi-fractured horizontal wells with single porosity reservoirs and duel porosity reservoirs in systems with unknown fracture conductivity.
Scott (US 5635712) teaches using computer to automate and control fracture operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674